DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The response filed on 11/9/2021 has been entered and made of record. Claims 1-9 are amended. Claims 1-9 are pending.
The previous rejections of claims 1-9 under 35 USC 101have been withdrawn as necessitated by amendment.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.






Drawings
The drawings filed on 9/19/2019 were accepted.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kupiec (US 6411962 B1; filed 11/29/1999).


With regards to claim 1, Kupiec discloses an attribute extraction apparatus comprising: one or more processors and one or more non-transitory computer-readable storage media, the non-transitory computer-readable storage media having stored thereon at least:  (Kupiec, column 3, lines 40-43: “The  instructions for executing a process for calculating a predetermined index on a basis of a document structure of the document with respect to a relationship between a plurality of pieces of attribute information described in a stored document (Kupiec, column 5, lines 2-7: “The co-occurrence determination system 150 may determine a degree of co-occurrence based upon… a proximity of the co-occurring terms, i.e., how close the co-occurring terms are to each other in the text unit, and/or the like.” Kupiec, Fig. 4: index with related terms is displayed), and a process for calculating an importance degree of each piece of the attribute information other than predetermined attribute information (Kupiec, column 4, lines 57-62: “If the text data has been obtained from the data source 200 in response to a query that has, for example, been input by a user via the input device 400, at least one of the extracted terms may be based on, and/or similar to, one or more terms of the query.” The query is being interpreted as the predetermined attribute information, while the remainder of the terms being examined are the other attribute information) with respect to predetermined attribute information on a basis of at least one of the index and a predetermined statistical property with respect to a relationship between the predetermined attribute information and the attribute information other than the predetermined attribute information among the plurality of pieces of the attribute information (The total co-occurrence values for each term (see bottom of fig 4) is being interpreted as the importance degree for each attribute information, and are calculated using the values from the index. Kupiec, column 16, lines 38-41: “In Table 4, each term is marked with numbers of the form (x/y). x indicates the joint number of co-occurrences of the given term with its parent(s) and y indicates the total number of occurrences of the given term (y).”), and extracting portions of the document based on the importance degree of each piece of the attribute information other than predetermined attribute information (Kupiec, column 2, lines 23-28: “The text content is organized by extracting terms from the one or more text passages, and arranging the terms in a hierarchical .

With regards to claim 2, which depends on claim 1, Kupiec discloses calculating  an association degree between the pieces of attribute information and the importance degree of each piece of the attribute information on a basis of a feature of the document structure at a time of calculating the index (Kupiec, column 4, line 66-column 5, line 7: “The co-occurrence determination system 150 determines terms that co-occur with each other within a predefined text unit, such as a sentence, a paragraph, a page, a document or the like. The co-occurrence determination system 150 may determine a degree of co-occurrence based upon a total number of co-occurrences, a relative number of co-occurrences, a proximity of the co-occurring terms, i.e., how close the co-occurring terms are to each other in the text unit, and/or the like.” As in the claim 1 rejection, the association degree and importance degrees are calculated with the index, and uses features of the structure, such as sentence, paragraph, etc., to determine the co-occurrences).

With regards to claim 3, which depends on claim 2, Kupiec discloses calculating the association degree on a basis of co-occurrency and an appearance distance between the pieces of attribute information (Kupiec, column 4, line 66-column 5, line 7: “The co-occurrence determination system 150 determines terms that co-occur with each other within a predefined text unit, such as a sentence, a paragraph, a page, a document or the like. The co-occurrence determination system 150 may determine a degree of co-occurrence based upon a total number of co-occurrences, a relative number of co-occurrences, a proximity of the co-occurring terms, i.e., how close the co-occurring terms are to each other in the text unit, and/or the like.”).

calculating the importance degree on a basis of at least one of an appearance position and an appearance frequency of each piece of the attribute information in the document, and a position relationship with a preset specific word (Kupiec, column 4, line 66-column 5, line 7: “The co-occurrence determination system 150 determines terms that co-occur with each other within a predefined text unit, such as a sentence, a paragraph, a page, a document or the like. The co-occurrence determination system 150 may determine a degree of co-occurrence based upon a total number of co-occurrences, a relative number of co-occurrences, a proximity of the co-occurring terms, i.e., how close the co-occurring terms are to each other in the text unit, and/or the like.” The presence in the same text unit or the proximity can both be interpreted as a position relationship with the user query.).

With regards to claim 5, which depends on claim 1, Kupiec discloses narrowing down attribute information for which the importance degree is to be calculated, on a basis of the index (Kupiec, column 6, lines 14-20: “Beginning in step S400, control continues to step S410, where a plurality of candidate terms are selected. This step narrows the list of selected terms to a manageable size. The candidate terms may be selected according to one or more predetermined criteria, such as frequency of occurrence, similarity to query terms or proximity to query terms, when a query has been input to obtain the text passage(s), or the like, so that a co-occurrence matrix of candidate terms can be created.” The total values, which are being interpreted as the importance degrees, are only calculated for the terms in the index/matrix).

With regards to claim 6, which depends on claim 1, Kupiec discloses setting user-designated attribute information as the predetermined attribute information, and calculates the importance degree with respect to the relationship between the user-designated attribute information and the attribute information other than the user-designated attribute information (Kupiec, column 12, lines 46-48: “The operations outlined above can be elaborated upon by looking at the results of the query “What planet is Earth's twin in size and mass?” to a retrieval system, where the system has returned search results that are the text passages shown in Table 2.” Kupiec, tables 2-8 and the surrounding description describe the invention in detail, but the terms ‘planet’, ‘Earth’, ‘size’, and ‘mass’ are taken from the query and inserted into the co-occurrence matrix of Fig. 4 and table 3 in order to determine the co-occurrence totals. In addition, another interpretation of the user-designated attribute information could be the user-selected term to create a new hierarchy: Kupiec, column 21, lines 16-24: “Additionally, the structure may be such that, when a particular term is selected, a new hierarchy is generated with that term as a root. This function may, for example, be presented as an option by displaying a selectable element associated with the term, and generating a new hierarchy with that term as root when that selectable element is selected. For example, in addition to or instead of the “++” selectable elements of Table 1, a “Δ” selectable element may be displayed which, when selected, causes a new hierarchy to be generated.”).

With regards to claim 7, which depends on claim 1, Kupiec discloses eliminating overlaps of same attribute information for which the index is to be calculated in a case in which a predetermined number or more of pieces of the same attribute information are present in the document (Kupiec, column 10, lines 6-10: “The text units in which a particular term occurs are then associated with the particular term. Congruent forms of the particular term may be present in the text units. Congruent forms of a term are treated as additional instances of the particular term.” The congruent forms of terms are interpreted as the overlaps, and when there is more than 1 congruent form of a term, the extra are merged/eliminated from the matrices).


Claim 9 recites substantially similar limitations to claim 1 and is thus rejected along the same rationale.




Response to Arguments
Applicant's arguments filed 11/9/2021 with respect to the USC 102(a)(1) rejections of claims 1-9  have been fully considered but they are not persuasive. Applicant argues that Kupiec only deals with predetermined attribute information (the search query) and thus does not calculate an importance degree of the other attribute information. However, as clarified in the above rejection to claim 1, Kupiec discloses extracting not only the query, but other terms based on or similar to the terms of the query (See Kupiec, column 4, lines 57-62). Thus examiner disagrees with the applicant’s argument.
Applicant’s arguments with respect to the USC 101 rejections of claims 1-9 have been fully considered and are persuasive.  The amendment to the claims include the extraction of terms determined by the previous limitations of claims 1, 8, and 9. This extraction integrates the abstract idea, which was previously described in the USC 101 rejection, with the currently claimed practical application. The USC 101 rejections of claims 1-9 have been withdrawn. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hertz et al (US20180082183A1): Teaches extraction of document entities based on association significance between entities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178